Citation Nr: 1455653	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for psychoneurosis gastrointestinal disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

This matter was previously before the Board in July 2010 at which time the Board denied the benefits sought on appeal.  The Veteran appealed the Board's July 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directive specified.  The Court issued an order in April 2011 granting the Joint Motion, and returned the case to the Board.  

In September 2011, June 2012, February 2013, September 2013, and April 2014 the Board remanded this matter for additional development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to aid and attendance benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested a remand in response to a pending scanning notice connected with the Veteran's electronic claims file.  In that regard, the representative contends that the Veteran's missing records from Blanchard Valley Hospital could be part of record waiting to be scanned.  However, the Board has investigated the source of the pending scanning notice through the appropriate channels and has discovered that the notice is up in error.  All documents received for the Veteran have been scanned and associated with the Veteran's electronic claims folder.  The Veteran did not return the release of information form for Blanchard Valley Hospital as requested in the May 2014 letter.  In alternative, the Veteran has not submitted the records directly.  The Board notes that although the Veteran had previously submitted a release for these records in March 2013, the release expired and the RO has attempted on two occasions to secure another release, to no avail.  

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board will afford the Veteran one final opportunity to authorize the release of his records from Blanchard Valley Hospital.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or authorize the release of records from Blanchard Valley Hospital.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  If, and only if, the identified records from Blanchard Valley Hospital are obtained and associated with the claims file, arrange for a health care provider with appropriate expertise to review the Veteran's VA claims folder.  The provider should discuss the conditions to include gastrointestinal symptoms that the Veteran experienced while he was treated at Blanchard Valley Hospital. 

The provider should provide an opinion, with supporting rationale, as to: 

Whether it is at least as likely as not (50 percent probability or greater) any of these conditions are part of the appellant's service-connected psychoneurosis, gastrointestinal disturbance.

Whether it is at least as likely as not not (50 percent probability or greater) any of these conditions are caused or aggravated by the service-connected psychoneurosis, gastrointestinal disturbance.

A discussion of the reasons behind all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Ensure the development outlined above has been accomplished, and then arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


